DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heuer et al. (Pub. No. EP3115008).
Regarding claims 1-4, 9, Heuer et al. discloses a bone screw 10 (figures 1a) comprising: a tubular body 36 (figure 1a) defining a first longitudinal axis and having open proximal and distal ends defining a passageway 37 therethrough (figure 2b); a helical thread (figures 1a and 2b) circumscribing an outer surface of the tubular body 36; a head 20 having a lumen 22 extending therethrough (figure 2b), wherein a portion of an interior surface of the lumen 22 tapers inwardly toward a distal opening of the 
.  

    PNG
    media_image1.png
    956
    638
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuer et al. (Pub. No. EP3115008A1) in view of Hulliger et al. (Pub. No. US 2013/0245697 A1).
Regarding claim 5, Heuer et al. (in the alternate interpretation, see claims 3 and 4 above) discloses the claimed invention except wherein the proximal portion of the shaft includes a hexagonal configuration that is complementary to a hexagonal configuration of the proximal cavity of the tubular body, thereby inhibiting relative rotation between the shaft and the tubular body.  Heuer et al. discloses a polygonal configuration, but does not specifically disclose a hexagonal configuration.
Hulliger et al. teaches that a shaft and cavity can have a hexagonal configuration in order to prevent rotation (paragraph 0066; figure 2I).
.
Claims 6-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuer et al. (Pub. No. EP3115008A1) in view of Biedermann et al. (Pub. NO. US 2014/0005731 A1).
Regarding claims 6-8 and 20, Heuer et al. discloses the claimed invention except wherein the shaft includes a neck portion distal of the distal body portion and a tip located distally of the neck portion, the open distal end of the tubular body sized to receive the neck portion; wherein the tip is pointed for engaging bone; wherein the neck portion of the shaft has an outer diameter less than an outer diameter of the distal body portion and the tip of the shaft such that the neck portion is retained in a channel of the open distal end of the tubular body thereby inhibiting relative axial movement between the shaft and the tubular body; wherein a distal region of the tubular body includes one or more slits extending proximally from the open distal end such that the distal region of 
Biedermann et al. teaches a connection between a shaft 2 and a tubular body 1 wherein the shaft 2 includes a neck portion 25 distal of the distal body portion 26 and a tip 22 located distally of the neck portion (figure 1), the open distal end 12 of the tubular body 1 sized to receive the neck portion 25 (figures 2 and 13a); wherein the tip 24 is pointed for engaging bone (figure 13a); wherein the neck portion 25 of the shaft has an outer diameter less than an outer diameter of the distal body portion 26 and the tip 22 of the shaft such that the neck portion 25 is retained in a channel 14 of the open distal end 12 of the tubular body 1 thereby inhibiting relative axial movement between the shaft 2 and the tubular body 1 (figure 13a); wherein a distal region of the tubular body includes one or more slits 15 extending proximally from the open distal end such that the distal region of the tubular body is expandable to allow the shaft 2 to be inserted through the open distal end (figures 9-13a).  Biedermann et al. teaches that such a connection is advantageous because it allows for a quick and simple assembly of the shaft and tubular member (paragraph 0008).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the shaft and tubular body disclosed by Heuer et al., such that the shaft includes a neck portion distal of the distal body portion and a tip located distally of the neck portion, the open distal end of the tubular body sized to receive the neck portion; wherein the tip is pointed for engaging bone; wherein the neck portion of the shaft has an outer diameter less than an outer diameter of the distal body portion and the tip of the shaft such that the neck portion is retained in a .
Claims 10-12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuer et al. (Pub. No. EP3115008) in view of Strnad et al. (Pub. No. US 2015/0257807 A1).
Regarding claim 10, Heuer et al. discloses the claimed invention except wherein a distal portion of the driving tool is attachable to fingers of the flared portion of the shaft.
Strnad et al. teaches wherein a shaft 30 comprises fingers 110m in a flared portion thereof (figures 19A and 19B) for the purpose of  providing provisional engagement and/or friction fit between the projection and the driver and reliably retaining the screw on the screwdriver without manual assistance (paragraph 0111).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the flared portion of the shaft to include fingers, as taught by Strnad et al., for engagement with a distal portion of a driving tool, for the purpose of providing provisional engagement and/or friction fit between the flared portion of the shaft and the driving tool for reliably retaining the screw on the driving tool without manual assistance (paragraph 0111).

Heuer et al. discloses the claimed invention except wherein the system includes a driving tool including: an elongate shaft having a proximal portion and a distal portion; a handle extending from the proximal portion of the elongate shaft; 3Application No.: 16/588,114Docket No.: SPINE 3.OF-969 CONa driving bit 
Strnad et al. teaches wherein a system includes a driving tool 150 including: an elongate shaft 160 having a proximal portion and a distal portion 156 (figure 1); a handle 162 extending from the proximal portion of the elongate shaft; and a driving bit 170 (figure 7A and 21A- 22D) extending from the distal portion of the elongate shaft, the driving bit having a hexagonal configuration on an outer surface thereof (figures 21A-22D), the driving bit 170 defining a cavity 190 (figures 7A and 21A-22D) therein; wherein the driving bit 170 has a diameter that is less than a diameter of the elongate shaft (figures 7A and 21A- 22D); wherein the shaft of the bone screw includes a flared portion 110n (figure 20D) at a proximal end thereof, the flared portion including fingers 110n (figure 20D), the fingers being selectively attachable with the cavity 190 of the driving bit (paragraphs 0113-0117); wherein the cavity 190 of the driving bit defines a groove 173 therein (paragraph 0117; figures 22B or 22D), the fingers 110n of the flared portion being selectively receivable in the groove 173 to axially fix the bone screw to the driving tool (paragraphs 0113-0117). Strnad et al. teaches that such a configuration is advantageous because it provides provisional engagement and/or friction fit between 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the system to include a driving tool, the driving tool including: an elongate shaft having a proximal portion and a distal portion; a handle extending from the proximal portion of the elongate shaft; and a driving bit extending from the distal portion of the elongate shaft, the driving bit having a hexagonal configuration on an outer surface thereof, the driving bit defining a cavity therein; wherein the driving bit has a diameter that is less than a diameter of the elongate shaft; wherein the shaft of the bone screw includes a flared portion at a proximal end thereof, the flared portion including fingers, the fingers being selectively attachable with the cavity of the driving bit; wherein the cavity of the driving bit defines a groove therein, the fingers of the flared portion being selectively receivable in the groove to axially fix the bone screw to the driving tool, as taught by Strnad et al., for the purpose of providing a driver for driving the bone screw that has a means for provisional engagement and/or friction fit between the projection and the driver to reliably retain the screw on the screwdriver without manual assistance. Furthermore, the limited number of sides on the projection that cooperate with the recess in the screwdriver help to ensure a reliable, repeatable connection therebetween (paragraph 0129).

Heuer et al. discloses the claimed method except wherein the method includes the step of attaching the bone screw to a driving tool; rotating the driving tool; wherein 
  Strnad et al. teaches wherein a method of driving a fastener includes the step of attaching the screw 30 to a driving tool 150; rotating the driving tool (paragraph 0057); wherein attaching the bone screw to the driving tool includes the driving tool with an elongate shaft 160 having a proximal portion and a distal portion 156 (figure 1) and a driving bit 170 (figure 7A and 21A-22D) extending from the distal portion of the elongate shaft, the driving bit having a hexagonal configuration on an outer surface thereof (figures 21A-22D), the driving bit 170 defining a cavity 190 (figures 7A and 21A-22D) therein; wherein the method comprises inserting fingers 110n of a flared portion 110n (figure 20D) of the bone screw shaft into a groove 173 defined in the cavity of the driving bit 170 (paragraphs 0113-0117; figures 7A, 22B, 22D); and advancing the driving tool 150 distally until the fingers are selectively and releasably coupled in the groove 173 to axially fix the bone screw to the driving tool 150 (paragraphs 0113-0117). Strnad et al. teaches that such a configuration is advantageous because it provides provisional engagement and/or friction fit between the projection and the driver and reliably retains the screw on the screwdriver without manual assistance. Furthermore, 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the method disclosed by Heuer et al. such that it includes the step of attaching the bone screw to a driving tool; and rotating the driving tool; wherein the method includes the driving tool with an elongate shaft having a proximal portion and a distal portion and a driving bit extending from the distal portion of the elongate shaft, the driving bit having a hexagonal configuration on an outer surface thereof and defining a cavity therein, and modifying the shaft to have fingers so that they can appropriately mate with the driving bit; wherein the method further comprises inserting fingers of a flared portion of the shaft into a groove defined in the cavity of the driving bit; and advancing the driving tool distally until the fingers are selectively and releasably coupled in the groove to axially fix the bone screw to the driving tool, as taught by Strnad et al., for the purpose of providing a means for driving the bone screw into the bone that has a means for provisional engagement and/or friction fit between the shaft and the driver to reliably retain the screw on the screwdriver without manual assistance. Furthermore, the limited number of sides on the projection that cooperate with the recess in the screwdriver help to ensure a reliable, repeatable connection therebetween (paragraph 0129).
19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuer et al. (Pub. No. EP3115008) in view of Strnad et al. (Pub. No. US 2015/0257807 A1) and further in view of Chin et al. (Pub. No. US 2011/0190821 A1).
Regarding claim 19, Heuer et al. as modified by Strnad et al. discloses the claimed invention except wherein the method includes the step of positioning the head of the bone screw to define an acute angle with respect to the second longitudinal axis of the shaft of the bone screw.  
Chin et al. teaches wherein a method of perfoming a spinal procedure includes the step of positioning the head of the bone screw to define an acute angle with respect to the second longitudinal axis of the shaft of the bone screw in order to receive the rod therein (paragraph 0031; figures 2a and 2b)
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the method disclosed by Heuer and Strnad to include the step of positioning the head of the bone screw to define an acute angle with respect to the second longitudinal axis of the shaft of the bone screw, as taught by Chin et al., in order to adapt the system to the patient’s anatomy and receive a rod therein.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773